Citation Nr: 0938708	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension, 
including as secondary to the low back disability. 

3.  Entitlement to service connection for a pain disorder, 
including as secondary to the low back disability. 

4.  Entitlement to service connection for an obstructive 
sleep disorder, including as secondary to the low back 
disability. 

5.  Entitlement to service connection for sciatica of the 
lower extremities bilaterally, including as secondary to the 
low back disability. 

6.  Entitlement to service connection for degenerative 
arthritis, including as secondary to the low back disability.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Heike, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The veteran had active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that current low back disability is related to service. 

2.  The Veteran does not have a service-connected disability, 
to include a low back disability.  
3.  Hypertension, a pain disorder, an obstructive sleep 
disorder, sciatica of the lower extremities bilaterally, and 
degenerative arthritis are not causally or etiologically 
related to a service connected disability; nor are any of 
these disabilities related to service. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Hypertension, a pain disorder, an obstructive sleep 
disorder, sciatica of the lower extremities, and degenerative 
arthritis were not proximately due to or the result of a 
service-connected disability; incurred in or aggravated by 
service; nor may any of them be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2004, March 2005, and 
April 2005, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his low back claim.  An 
examination is not necessary for the other claims as there is 
no reasonable possibility exists that an examination would 
aid in substantiating the claims further discussed below.  
Thus, the duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

Low Back Disability

The Veteran essentially contends that he has a current low 
back disability related to service.  He asserts that during 
service he fell and hit his back on a foot locker.

The Veteran has a current low back disability as noted in the 
March 2009 VA examination report.  The examination report 
reflected a diagnosis of degenerative disease of the lumbar 
spine. 

Service treatment records are silent as to complaints, 
findings, or diagnoses of a low back disability.  The 
examination report at service separation showed a normal 
spine evaluation.  On the Report of Medical History at 
service separation, as to the inquiry have you ever had or 
have you now recurrent back pain, the Veteran indicated no. 

The first complaints related to the back in the record are VA 
treatment records dated in March 2001 when the Veteran 
presented for a first time office visit.  At that time, he 
related that he had back pain since service. 

Several opinions addressing the etiology of the Veteran's 
current back disability are of record.  Various VA records 
(e.g. treatment records dated in September 2001, September 
2004, and August 2006; and a VA physician's September 2004 
note) reflect a history of low back pain following an 
inservice injury and indications that current low back 
disability could be due to service.  Also, a May 2006 
treatment record noted that low back pain was most likely 
related to prior trauma.  

Pursuant to the January 2009 Board remand, VA afforded the 
Veteran an examination in March 2009.  The examination report 
was completed in conjunction with review of the claims 
folder.  The examiner noted the Veteran's contention of an 
in-service incident in which he hit his tailbone on a foot 
locker and also noted that the Veteran indicated that he 
never went to the doctor until he went to the VA Medical 
Center in 2001.  As noted above, a diagnosis of degenerative 
disease of the lumbar spine was noted.  In so noting, the 
examiner opined that the Veteran's low back disability was 
not at least as likely as not related to an event during 
service.  The examiner explained that minor degenerative 
arthritis of the spine (normal sacrum) found in 2001 was more 
likely an age related change and there was no evidence of a 
traumatic disability of the spine.  He added that there was 
evidence of minor degenerative changes of the thoracic spine 
and both shoulders consistent with age-related 
osteoarthritis. 

Based on the evidence of record, the Board finds that service 
connection for a low back disability is not warranted.  While 
the Veteran has a current low back disability, there is no 
competent medical evidence that it is related to service.  
Service treatment records are negative for any complaints or 
findings of a low back disability.  The first record of a 
disability in the record is not until 2001 and the Veteran 
himself has indicated that he did not seek treatment until 
that time.  In any case, there is no medical evidence of a 
disability until over 30 years after service discharge.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As to a nexus between current back disability and service, 
the Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the March 2009 VA examination report is 
more complete and thorough than the other clinical evidence.  
The VA examiner reviewed the claims folder in conjunction 
with his report, took into account the Veteran's statements 
as to service incurrence, and offered reasons and bases for 
his conclusion.  The other clinicians who wrote opinions did 
not provide any rationale for the conclusions they reached 
other than a recitation of the Veteran's history.  The Board 
finds that the March 2009 VA examination report, noting that 
it was not at least as likely as not that the Veteran's low 
back disability was related to service, is more probative 
than the earlier speculative opinions.  Therefore, service 
connection for a low back disability is denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran and his fellow 
service members who submitted statements describing their 
observation of the Veteran's injury when he fell over a 
footlocker during service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and his fellow 
service members are competent to attest to their observations 
of his in-service accident, of his symptoms at that time, and 
of his current disability.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, as lay people, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any his current back disability (i.e. that his 
current low back disability is related to service) because 
they do not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran is competent to indicate that his back continued 
to hurt from the time he injured his back until the first 
clinical treatment years later, but his statements are not 
entirely credible.  His claim is not consistent with his 
Report of Medical History at service discharge when he 
indicated that he did not have back trouble of any kind.  He 
did report other problems on the same form.  Physical 
examination at discharge from service revealed a normal spine 
and musculoskeletal system.  There is no other report of back 
pain for approximately 30 years.  His statements regarding 
the continuity of back symptomatology since service are of 
questionable credibility and assigned limited probative 
value, under the circumstances.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hypertension, A Pain Disorder, An Obstructive Sleep Disorder, 
Sciatica of the Lower Extremities Bilaterally, and 
Degenerative Arthritis

The Veteran contends that he has hypertension, a pain 
disorder, an obstructive sleep disorder, sciatica of the 
lower extremities bilaterally, and degenerative arthritis all 
due to his low back disability. 

The Veteran does not contend nor does the evidence 
demonstrate that any of these disabilities are related to 
service.  Significantly, none of these disabilities were 
noted in service nor was there any indication of any of them 
until over 30 years after service discharge.  Accordingly, 
the Board notes that none of the disabilities for which 
presumptive service connection is warranted would not be 
applicable in this case (i.e. hypertension, degenerative 
arthritis).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the Veteran is not service-connected for a low 
back disability or for any other disability.  Therefore, 
consideration of any of these disabilities on a secondary 
basis is not warranted. 

The Veteran is competent to attest to his observations of his 
disabilities.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
38 C.F.R. § 3.159(a)(2).  However, as a person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any his current 
disabilities (i.e. hypertension, a pain disorder, an 
obstructive sleep disorder, sciatica of the lower extremities 
bilaterally, and degenerative arthritis are due to his low 
back disability) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Simply stated, the Veteran does not have a single service-
connected disability (taking into consideration the Board's 
denial of his service connection claims for a low back 
disability, hypertension, a pain disorder, an obstructive 
sleep disorder, sciatica of the lower extremities 
bilaterally, and degenerative arthritis herein).  Therefore, 
the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  
Furthermore, absent any service-connected disabilities, it 
follows there is also no basis for an extra-schedular award 
of a TDIU.  38 C.F.R. § 4.16(b).  In essence, under both the 
objective and subjective criteria, a TDIU claim is predicated 
upon the existence of a service-connected disability, which 
the Veteran simply does not have.  Although the Veteran 
asserts that his low back disability impacts his ability to 
obtain substantially gainful employment, this disability is 
not service connected, for the reasons discussed above in 
this decision.  Therefore, the Board finds that the criteria 
for awarding a TDIU are not met on either a schedular or 
extra-schedular basis.  38 C.F.R. § 4.16(a) and (b). 
Moreover, because the law, and not the evidence, is 
dispositive of the claim, it must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a low back disability is denied.

Service connection for hypertension, including as secondary 
to the low back disability, is denied. 

Service connection for a pain disorder, including as 
secondary to the low back disability, is denied.  

Service connection for an obstructive sleep disorder, 
including as secondary to the low back disability, is denied.

Service connection for sciatica of the lower extremities 
bilaterally, including as secondary to the low back 
disability, is denied.

Service connection for degenerative arthritis, including as 
secondary to the low back disability, is denied. 

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


